Citation Nr: 0834618	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  07-15 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased initial disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling effective August 
13, 2004.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 1967 
and from June 1967 to June 1968.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Procedural history

The veteran's August 2004 claim for, among other things, 
service connection for PTSD was granted in the August 2006 
rating decision.  The veteran disagreed with the initial 
disability rating and perfected an appeal.

The veteran and his representative presented evidence and 
testimony in support of the veteran's claim for an increased 
disability rating at an August 2008 videoconference hearing 
before the undersigned Veteran's Law Judge (VLJ).  A 
transcript of that hearing has been associated with the 
veteran' VA claims folder.

Issues not on appeal

In a January 2008 rating decision, the RO granted service 
connection for hypertension and coronary artery disease, 
evaluating each as 10 percent disabling.  The record does not 
indicate the veteran has disagreed with either disability 
rating.  Thus, the issues are not in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].


FINDINGS OF FACT

The veteran's service-connected PTSD is manifested by 
complaints of depression and anxiety, difficulty with 
feelings of anger, hypervigilence, daily intrusive thoughts 
and memories of fear for his life, avoidance of television 
news and war movies, and limited contact with friends and 
family, without objective evidence of impairment of thought 
process or communication, no delusions, no homicidal or 
suicidal ideation, orientation to time, place, person and 
situation, spontaneous, coherent and relevant speech, fair 
insight and judgment, and no signs of psychosis.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating, but no 
greater, for the veteran's PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his PTSD is worse than the assigned 
30 percent disability rating reflects.  The Board will 
address preliminary matters and then render a decision on the 
issue on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

This is a claim arising from the veteran's disagreement with 
the initial evaluation following the grant of service 
connection for PTSD.  The United States Court of Appeals for 
the Federal Circuit and the United States Court of Appeals 
for Veterans Claims (Court) have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Goodwin v. Peake, 22 Vet.App. 128 (2008).  See also 
Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Moreover, since VA's notice 
criteria was satisfied because the RO granted the veteran's 
claims for service connection, the Board also finds that VA 
does not run afoul of the Court's recent holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Finally, the Board 
observes that the veteran has not contended, nor does the 
record indicate, that his claim has been prejudiced by a lack 
of notice.

Further, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.  

In the present appeal, the veteran was provided specific 
notice of diagnostic code criteria that applied to his claim, 
and how VA determines a disability rating and an effective 
date in a letter dated June 2007.  The veteran's claim was 
readjudicated subsequent to the June 2007 notice in a 
February 2008 Supplemental Statement of the Case, thus 
providing a meaningful opportunity for the veteran to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV). [SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC].  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as all pertinent private medical records 
identified by the veteran are in the claims file and were 
reviewed by both the RO and the Board in connection with his 
claim.  The veteran was also provided medical examination 
regarding his claims in February 2005 and August 2006.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  To that end, as is indicated in the Introduction, 
the veteran presented evidence and testimony at a 
videoconference hearing before the undersigned VLJ.  

The Board will therefore proceed to a decision on the merits.  



Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

The Board has considered whether staged ratings are 
appropriate in the present case.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  For reasons discussed in more detail 
below, the Board finds that there is no competent evidence 
that the veteran's service-connected PTSD disability 
warranted a higher evaluation than 50 percent during this 
appeal.  It is also found that the 50 percent disability 
rating for PTSD is warranted for the entire claims period.  A 
staged rating is therefore unnecessary.

Assignment of diagnostic code

The veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 [PTSD].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (PTSD).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the veteran has not requested that another diagnostic code be 
used.  In any event, all psychiatric disabilities, except 
eating disorders, are rating using identical schedular 
criteria.  Accordingly, the Board concludes that the veteran 
is appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007), a 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 30 percent disabling.

Schedular rating

An August 2006 VA contract psychiatrist described the 
veteran's service-connected PTSD as manifested by complaints 
of depression and anxiety, difficulty with feelings of anger, 
hypervigilence, daily intrusive thoughts, avoidance of 
television news and war movies, and limited contact with 
friends and family, without objective evidence of impairment 
of thought process or communication, no delusions, no 
homicidal or suicidal ideation, orientation to time, place, 
person and situation, spontaneous, coherent and relevant 
speech, fair insight and judgment, and no signs of psychosis.  
The veteran's hygiene and grooming were described as normal 
and his long-term and short-term memory was described as 
good.  The examiner noted that the veteran "averages only 
about three hours of sleep at night."  The examiner assigned 
a GAF of 80.

The Board notes that the same psychiatrist performed a 
February 2005 examination of the veteran, and reported 
essentially the same manifestations.  In both of the 
examination reports by the contract psychiatrist, the veteran 
was described as not having nightmares but that he did have 
"recurrent distressing thoughts" about the stressor events 
underlying his PTSD.  Additionally, the examiner stated in 
both the February 2005 and the August 2006 reports that the 
veteran did not suffer from or have a history of panic 
attacks.

Contrary observations were made by Dr. J.I, M.D., in a 
December 2005 report.  Dr. J.I. stated that the veteran 
reacted to the stressor event "with horror and has been 
persistently re-experiencing it in the form of nightmares 
which occur several times a week."  The veteran was also 
described as avoiding loud noises, and that he no longer 
hunted because the gunfire reminded him of the gunfire he was 
exposed to during his active duty.  Dr. J.I. also stated that 
the veteran had difficulty concentrating and had memory 
problems.  

Dr. J.I. further stated that the veteran was "an extremely 
anxious male who is hypervigilant and cried several times 
throughout the interview."  In an October 2006 report, Dr. 
J.I. stated that the veteran has "reduced reliability and 
productivity due to disturbance of motivation and mood, 
difficulty in establishing and maintaining effective work and 
social relationships due to his symptoms which include mood 
swings and irritability with social isolation."  Dr. J.I. 
assigned a GAF score of 45.  These observations are supported 
by Dr. J.I.'s October 2006 progress notes in the record.

The notes, dated October 3, 2006, relate that the veteran 
stated that he averages about 2 hours of sleep each night, 
and that the veteran "has episodes of severe anxiety 4-x-a-
week."  The notes state that the veteran "gets real 
impatient and angry, throws his tools down," and has to 
leave the situation or he will "lose control."  The note 
relates that the veteran's now deceased wife confirmed to Dr. 
J.I. that the veteran "has in the past been physical, now he 
is just verbally abusive."  

Dr. J.I.'s observations are supported by the observations 
recorded by a VA doctor in a February 2005 treatment note.  
The examiner stated the veteran was depressed and irritable 
and that he reported "crying spells sometimes."  A GAF 
score of 55 was assigned.  Similarly, VA Licensed Social 
Worker stated in a November 2004 treatment note that the 
veteran reported having nightmares and nightsweats, and 
reported "always being on edge and at times difficulty 
controlling his anger."  The veteran's insight and judgment 
was deemed to be "poor."  A GAF score of 55 was assigned.

The veteran testified at the August 2008 hearing that he has 
panic attacks when he is around crowds of people.  See 
hearing transcript (HT) at page 3.  He stated he checked his 
house locks 3 or 4 times per night.  HT at p. 5.  He stated 
his wife had died in February 2008, that he lived alone, that 
he has friends, but doesn't see them very often and likes to 
fish, but doesn't do it very often.  HT at pp.9 and 10.  He 
stated he gets along with neighbors, but doesn't have much to 
do with them.  HT p. 14.  He also testified that he was 
"locked up" by a judge for 30 days for remarks he made to 
the judge regarding the judge's ability to listen.  HT at p. 
16.

As stated above, a 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to symptoms that include impaired 
judgment, disturbances of motivation and mood, and difficulty 
in establishing effective work and social relationships.  In 
this case, the veteran avoids loud noises, such as guns and 
is affected by jet aircraft flying over his house, and avoids 
media accounts of war.  The veteran's withdrawal from social 
contact is also indicative of the difficulty he faces in 
social relationships.  He avoids places where he will be 
exposed to crowds.  He testified that he experiences anxiety 
or panic attacks.  While he has regular contact with 
grandchildren and children, the record also indicates that he 
tends to isolate himself during family visits to his home, 
and he has made inappropriate statements to a judge during a 
hearing; both situations cast doubt on his ability to 
maintain control of his anger in a stressful environment.  
The Board recognizes that the veteran testified that he has 
regular church attendance and occasionally participates in 
church services [HT at p. 9], but in sum, the evidence is 
convincing that the veteran's symptoms establish a worse 
degree of disability than the currently assigned 30 percent 
disability rating and that they are more appropriately 
described by the criteria for a 50 percent disability.

As described above, the veteran's GAF has been variously 
described as 45, 55 and 80.  While the Board recognizes that 
a GAF score is assigned through the application of symptoms 
to the criteria described above, the difference between the 
GAF scores is significant.  However, after reviewing the 
entire record, the Board finds that the evidence tends to 
support the findings of a GAF score of 55.  A GAF score of 55 
includes behavior that reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  The Board observes that a GAF score of 55 
appears to be congruent with the assignment of a 50 percent 
rating.  The veteran has no suicidal ideation, but 
ritualistically checks the doors and locks on his house.  The 
veteran does not appear to have a problem dealing with 
people, but both he and his wife reported to Dr. J.I. that he 
has had problems controlling his anger and that it affected 
his marriage.  

The veteran does not have all of the symptomatology 
consistent with the assignment of a 50 percent rating, for 
example stereotyped speech or impaired abstract thinking.   
However, having all of the symptoms found in the schedular 
criteria is not required for a 50 percent rating to be 
assigned.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
[the specified factors for each incremental rating were 
examples rather than requirements for a particular rating; 
analysis should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].  After a 
review of the record in its entirety, the Board finds that 
the impact of the veteran's PTSD on his social and industrial 
functioning is sufficient to approximate the degree of 
impairment contemplated by a 50 percent rating.  See 
38 C.F.R. § 4.7 (2007).

The Board has also considered whether an even higher rating 
is warranted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a veteran is not granted the maximum benefit allowable 
under the Rating Schedule, the pending appeal as to that 
issue is not abrogated].  For reasons expressed immediately 
below, the Board has concluded that the evidence does not 
support a conclusion that the veteran has symptoms of total 
occupational and social impairment which would warrant the 
assignment of a 70 percent or 100 percent disability rating.

There is no objective evidence of gross impairment in thought 
processes or communication.  Neither of the examiners 
commented that the veteran's thought process and 
communication were impaired.  There is no evidence of 
persistent delusions; however the veteran did testify that he 
occassionally experienced aural hallucinations, hearing 
things that weren't there.  See HT at p. 4.  The veteran is 
not currently in persistent danger of hurting himself or 
others, and there is no evidence of grossly inappropriate 
behavior.  As noted, the veteran has indicated he is 
occasionally unable to manage his anger and he did testify 
that he had one occasion where his comments to a judge had a 
negative effect.  

The evidence is not indicative of an intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene).  The examiner indicated that 
the veteran was well dressed and groomed.

There is no evidence that the veteran is disoriented as to 
time or place.  The examiner indicated that the veteran was 
oriented to time, place, situation and person.

The evidence of the veteran's ritual checking of locks on 
doors and windows is the only evidence described in the 
criteria for a 70 percent disability, and the Board finds 
that this singular criterion does not justify a finding of a 
70 percent disability.

Based on the evidence of record, the Board finds that the 
symptomatology reported by the veteran and reflected in the 
record is not consistent with the assignment of a 70 percent 
or 100 percent rating, but is more reflective of occupational 
and social impairment consistent with a 50 percent rating.  
The claim will be granted to that extent.


ORDER

An increased disability evaluation of 50 percent is granted 
for PTSD, subject to governing regulations concerning the 
payment of monetary benefits.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


